Per Curiam.
This is an appeal from a rule made by Mr. Justice_ Swayze in the Supreme Court, striking out the complaint as against the defendant, Public Service Gas Company.' The plaintiff’s claim is that the gas company excavated a trench partly across a highway in order to make gas connection with a new building, and that plaintiff’s intestate, walking along the highway, was obliged to turn out and go around the end of the trench, which led to her being struck and fatally injured by an automobile negligently driven by the other defendant, one Murphy. The complaint was struck out as against the gas company on motion made prior to the trial, and there is nothing to indicate that any further proceedings have been had as respects defendant Murphy pending this appeal.
The appeal is premature and must be dismissed, for neither at common law nor under the Practice act of 1912 is there any authority for reviewing judicial action of this character until after final judgment. Young, Administrator, v. Board of Education, 84 N. J. L. 770.